UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



ANGEL ALEJANDRO HEREDIA MONS,
et al.,

       Plaintiffs,
               v.                                          Civil Action No. 19-1593 (JEB)
CHAD WOLF, et al.,

       Defendants.


                          MEMORANDUM OPINION AND ORDER

       The Center for Investigative Reporting seeks to intervene here for the limited purpose of

requesting the unsealing of certain documents submitted on the docket in this immigration case.

See ECF No. 95 (Mot.). More specifically, it desires the release of the Department of Homeland

Security’s monthly productions regarding first-time parole determinations, along with

redeterminations, for newly arrived immigrants. As Defendants largely do not object, and as the

Court believes unsealing warranted, it will grant the Motion with some provisos.

         No one contests CIR’s ability to intervene here, as our Circuit frequently permits non-

party news organizations to intervene in civil cases for the limited purpose of seeking the

unsealing of records. See, e.g., In re: Reporters Comm. for Freedom of the Press, 773 F.2d 1325,

1327 (D.C. Cir. 1985). Moving on to the unsealing itself, “the starting point . . . is a ‘strong

presumption in favor of public access to judicial proceedings.’” EEOC v. Nat’l Children’s Ctr.,

98 F.3d 1406, 1409 (D.C. Cir. 1996) (quoting Johnson v. Greater Se. Cmty. Hosp. Corp., 951

F.2d 1268, 1277 (D.C. Cir. 1991)). The D.C. Circuit has established a six-factor balancing test

to guide courts faced with a motion to seal or unseal judicial records. See United States v.


                                                  1
Hubbard, 650 F.2d 293, 317–22 (D.C. Cir. 1980). These factors, which balance the public

interest in access against the privacy interest in nondisclosure, are:

               (1) the need for public access to the documents at issue; (2) the
               extent to which the public had access to the documents prior to the
               sealing order; (3) the fact that a party has objected to disclosure
               and the identity of that party; (4) the strength of the property and
               privacy interests involved; (5) the possibility of prejudice to those
               opposing disclosure; and (6) the purposes for which the documents
               were introduced.

Johnson, 951 F.2d at 1277 n.14 (citing Hubbard, 650 F.2d at 317–22). DHS does not challenge

that the scale here clearly tips toward disclosure.

       The Government, instead, proposes two limitations on unsealing. The first, which relates

to personal information, is easily resolved. Defendants ask that the names and Alien numbers of

potential parolees not be released so as to safeguard their anonymity, see ECF No. 100 (Opp.) at

3, and CIR acknowledges that it “does not request [that] private information be unsealed.” ECF

No. 104 (Int. Reply) at 4 n.1. In addition, DHS contends that any unsealing “order should only

apply prospectively and that the Court should not order the unsealing of prior monthly

submissions, which would be burdensome and of limited benefit to the public . . . .” Opp. at 3–4.

       The Court disagrees as to the latter position. While DHS believes that the release of past

submissions would simply be cumulative, it acknowledges that “information on an earlier

spreadsheet may have been corrected, or otherwise updated, on a more recent spreadsheet.” Id.

at 2 n.2. As CIR points out, moreover, the D.C. Circuit has explained that “although

administrative burden is relevant to how and when documents are released, it does not justify

precluding release forever.” In re Leopold to Unseal Certain Elec. Surveillance Applications &

Orders, 964 F.3d 1121, 1133 (D.C. Cir. 2020). As a result, the Court will require prompt release




                                                  2
of the most recent submission, but give DHS some more time to release redacted versions of the

older documents.

       The Court, accordingly, ORDERS that:

       1. CIR’s Motion to Intervene and Unseal is GRANTED;

       2. CIR may INTERVENE;

       3. Henceforth, DHS’s monthly submissions to the Court (and its public docket) shall

          include both a public version with personally identifiable information redacted — i.e.,

          the first three columns of each spreadsheet — and a sealed version with fully

          unredacted spreadsheets;

       4. DHS shall by October 13, 2020, file a similarly redacted version of ECF No. 99 (the

          most recent submission) on the docket; and

       5. DHS shall by November 9, 2020, file a similarly redacted version of all other prior

          monthly submissions on the docket.



                                                   /s/ James E. Boasberg
                                                   JAMES E. BOASBERG
                                                   United States District Judge
Date: October 5, 2020




                                               3